              Case 2:17-cv-01297-MJP Document 486 Filed 04/20/20 Page 1 of 6



 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          RYAN KARNOSKI, et al.,                         CASE NO. C17-1297 MJP

11                                  Plaintiffs,            ORDER ON LCR 37 JOINT
                                                           DISCOVERY MOTION TO
12                  v.                                     COMPEL DEFENDANTS TO SEEK
                                                           AND PRODUCE INFORMATION
13          DONALD J TRUMP, et al.,                        REASONABLY AVAILABLE AND
                                                           WITHIN THEIR CONTROL
14                                  Defendants.

15

16          The above-entitled Court, having received and reviewed the LCR 37 Joint Submission

17   Regarding the State of Washington’s discovery requests (Dkt. No. 482), along with relevant

18   portions of the record, rules as follows:

19           IT IS ORDERED that Washington’s Motion to Compel Defendants to Seek and Produce

20   Information Reasonably Available and Within Their Control is GRANTED:

21          (1) Defendants must fully respond to the State of Washington’s discovery requests by

22              conducting a reasonable and comprehensive search for responsive information. If no

23              such information exists, Defendants must provide amended discovery responses

24              stating that “no such information exists” along with a declaration from Defendants’

     ORDER ON LCR 37 JOINT DISCOVERY MOTION TO COMPEL DEFENDANTS TO SEEK AND PRODUCE
     INFORMATION REASONABLY AVAILABLE AND WITHIN THEIR CONTROL - 1
              Case 2:17-cv-01297-MJP Document 486 Filed 04/20/20 Page 2 of 6



 1              counsel describing Defendants’ search criteria and declarations from each document

 2              custodian searched providing that no such responsive material exists.

 3          (2) Alternatively, as proposed by Washington, Defendants may stipulate that they will

 4              limit their evidence at trial on the issues of lethality, deployability, unit cohesion, and

 5              budget constraints to the information they identified in this motion as responsive to

 6              Washington’s discovery requests. (Id. at 25 n. 12.)

 7          (3) Defendants are to produce the requested information or file the proposed stipulation

 8              by May 8, 2020.

 9                                               Discussion

10          In this LCR 37 Joint Submission, the State of Washington moves to compel Defendants

11   to provide a complete response to Washington’s discovery requests—specifically,

12   Interrogatories, Nos. 9 and 12 and Requests for Production, Nos. 9, 12, 14-17 and 20—a subset

13   of the 18 interrogatories and 21 requests for production Washington served on Defendants on

14   July 5, 2019. Washington’s discovery requests focus on information that would establish the

15   number of transgender Washingtonians who have been affected by the military’s policies with

16   respect to open service by transgender members, both leading up to and following Defendants’

17   current ban on open service. (Dkt. No. 482 at 2.) In response to Washington’s discovery

18   requests, Defendants provided answers to 12 interrogatories and have produced 36 documents,

19   but answered many of the requests by asserting that they “have identified no material responsive

20   to Plaintiff-Intervenor’s request” or that they do not “track” the requested information. (Dkt. No.

21   482 at 7-9; Dkt. No. 483, Declaration of Chalia Stallings-Ala’ilima (“Stallings-Ala’ilima Decl.”),

22   ¶ 2, Ex. A at 25-31, 33-34; ¶ 3, Ex. B at 26-31, 34-37.)

23

24

     ORDER ON LCR 37 JOINT DISCOVERY MOTION TO COMPEL DEFENDANTS TO SEEK AND PRODUCE
     INFORMATION REASONABLY AVAILABLE AND WITHIN THEIR CONTROL - 2
              Case 2:17-cv-01297-MJP Document 486 Filed 04/20/20 Page 3 of 6



 1          Arguing that Defendants’ limited production and ambiguous responses make it

 2   impossible to determine whether Defendants conducted inadequate searches or if the requested

 3   information actually does not exist, Washington now asks the Court to compel Defendants to

 4   fully respond to these discovery requests by conducting additional searches or stating clearly that

 5   no additional information exists. (Dkt. No. 482 at 14.) Where no responsive information exists,

 6   Washington asks the Court to compel Defendants to submit sworn affidavits describing their

 7   searches and the negative outcomes for each. (Id.) Defendants make two arguments in response:

 8   (1) The Court may only review material considered by the Panel of Experts, so the additional

 9   information Washington requests is irrelevant, and (2) Defendants have already fully complied

10   with their discovery obligations. (Dkt. No. 482 at 14-24.) The Court finds neither of

11   Defendants’ arguments persuasive.

12          Defendants first argue, as they have before, that Washington is not entitled to further

13   information because the Ninth Circuit was clear in previously granting the writ of mandamus that

14   “the reasonableness of the 2018 Policy must be evaluated on the record supporting that decision

15   and with the appropriate deference due to a proffered military decision.” (Dkt. No. 482 at 15

16   (citing Karnoski v. Trump, 926 F.3d 1180, 1207 (9th Cir. 2019)).) According to Defendants,

17   “Washington’s insistence on extra-record discovery would essentially create a new record and

18   invite the Court to make its own determination of the appropriate policy.” (Dkt. No. 482 at 16.)

19          But as the Court recently explained, Defendants confuse the evidentiary standard at trial

20   with the broader discovery standard, which allows parties to obtain discovery regarding any

21   nonprivileged matter that is relevant to any party’s claim or defense. Fed. R. Civ. P. 26. Under

22   Rule 26, the concept of relevance “‘has been construed broadly to encompass any matter that

23   bears on, or that reasonably could lead to other matter that could bear on, any issue that is or may

24

     ORDER ON LCR 37 JOINT DISCOVERY MOTION TO COMPEL DEFENDANTS TO SEEK AND PRODUCE
     INFORMATION REASONABLY AVAILABLE AND WITHIN THEIR CONTROL - 3
              Case 2:17-cv-01297-MJP Document 486 Filed 04/20/20 Page 4 of 6



 1   be in the case.’” Olberg v. Allstate Ins. Co., No. C18-0573-JCC, 2019 WL 6033699, at *2

 2   (W.D. Wash. Nov. 14, 2019) (quoting Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351

 3   (1978)); (see also Dkt. No. 485 at 3-5 (explaining that the standard for evaluating the record at

 4   trial is not before the Court on a discovery motion).)

 5          Here, Plaintiffs seek information that would establish the number of transgender

 6   Washingtonians who have been affected by the military’s policies with respect to open service

 7   by transgender members, both leading up to and following Defendants’ current ban on open

 8   service. (Dkt. No. 482 at 2.) As Washington argues, this information is relevant to the Court’s

 9   review of Defendants’ ban on transgender military service under the heightened scrutiny

10   standard identified by the Ninth Circuit. (Dkt. No. 482 at 10.) This standard requires the Court

11   to review Defendants’ process and intent, and whether the ban significantly furthers important

12   government interests. (Dkt. No. 482 at 10 (citing Karnoski, 926 F.3d at 1199-1200).) The Court

13   finds that Washington’s requests seek information that is relevant to that inquiry.

14          Defendants next argue that they have produced all responsive material in their

15   possession. In response, Washington points to several instances where it appears Defendants

16   failed to conduct adequate searches. For example, in response to Interrogatory No. 9, asking

17   Defendants to identify the number of transgender Washington service members, Defendants

18   objected that they “do not track service members or applicants by gender identity and [have] no

19   means of searching for the requested information as it pertains to ‘transgender Washington

20   service members.’” (Stallings-Ala'ilima Decl., Ex. A at 25-26.) Yet in a related case, Doe 2 v.

21   Esper, No. CV 17-1597 (CKK), 2019 WL 4394842 (D.D.C. Sept. 13, 2019), Defendants

22   produced a spreadsheet showing at least eight transgender service members stationed in

23   Washington at Fort Lewis and Naval Base Kitsap, indicating that Defendants do track such

24

     ORDER ON LCR 37 JOINT DISCOVERY MOTION TO COMPEL DEFENDANTS TO SEEK AND PRODUCE
     INFORMATION REASONABLY AVAILABLE AND WITHIN THEIR CONTROL - 4
              Case 2:17-cv-01297-MJP Document 486 Filed 04/20/20 Page 5 of 6



 1   information. (Stallings-Ala’ilima Decl., ¶ 6, Ex. D.) Further, Washington contends that during

 2   the Parties’ meet and confer on March 8, 2020, Defendants’ represented that they were aware of

 3   approximately 1,500 service members nationwide with a diagnosis of gender dysphoria, further

 4   evidence that Defendants track this information. (Id., ¶ 5.)

 5          Defendants also frequently responded to requests by stating that they have “identified no

 6   material responsive to Plaintiff-Intervenor’s request,” creating confusion about whether

 7   Defendants did not search for the information or whether responsive documents actually do not

 8   exist. (Dkt. No. 482 at 7-9; Stallings-Ala’ilima Decl., ¶ 2, Ex. A at 25-31, 33-34; ¶ 3, Ex. B at

 9   26-31, 34-37.) Defendants’ responses, coupled with evidence that they failed to produce certain

10   non-privileged, requested documents, demonstrate that they have not complied with their

11   discovery obligations. See, e.g., Trotsky v. Travelers Indem. Co., No. C11-2144-JCC, 2013 WL

12   12116153, at *3 (W.D. Wash. May 8, 2013) (finding that defendants could not respond to

13   discovery requests by asserting that “no such documents exist” where there was evidence to the

14   contrary). The Court therefore GRANTS Washington’s motion and ORDERS Defendants to

15   fully and adequately respond to Washington’s discovery requests.

16
                                                Conclusion
17
            Finding that Washington’s discovery requests seek relevant information and Defendants
18
     have failed to adequately respond, the Court GRANTS Washington’s motion and ORDERS the
19
     Defendants to adequately respond to Washington’s requests by diligently searching for and
20
     producing the requested information. Where no such information exists, Defendants must
21
     provide amended discovery responses stating that “no such information exists” along with a
22
     declaration from Defendants’ counsel describing Defendants’ search criteria and declarations
23
     from each document custodian searched providing that no such responsive material exists.
24

     ORDER ON LCR 37 JOINT DISCOVERY MOTION TO COMPEL DEFENDANTS TO SEEK AND PRODUCE
     INFORMATION REASONABLY AVAILABLE AND WITHIN THEIR CONTROL - 5
              Case 2:17-cv-01297-MJP Document 486 Filed 04/20/20 Page 6 of 6



 1           Alternatively, as proposed by Washington, Defendants may stipulate that they will limit

 2   their evidence at trial on the issues of lethality, deployability, unit cohesion, and budget

 3   constraints to the information they identified in this motion as responsive to Washington’s

 4   discovery requests.

 5           Defendants shall produce the requested information or file their stipulation by May 8,

 6   2020.

 7

 8           The clerk is ordered to provide copies of this order to all counsel.

 9           Dated April 20, 2020.



                                                            A
10

11
                                                            Marsha J. Pechman
12                                                          Senior United States District Judge

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER ON LCR 37 JOINT DISCOVERY MOTION TO COMPEL DEFENDANTS TO SEEK AND PRODUCE
     INFORMATION REASONABLY AVAILABLE AND WITHIN THEIR CONTROL - 6
